Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1-20 have been examined.
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/18/22 has been entered.
Response to Arguments
Applicant’s arguments filed on 11/18/22 (hereinafter remarks) have been fully considered but they are not persuasive.  In the remarks, applicant argued that:
In view of the present amendment, the outstanding grounds for rejection are believed to have been overcome and the pending claims are in condition for allowance.
According to 37 CFR 1.111(b), 
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
	Applicant’s argument is merely a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, Applicant’s argument is unpersuasive.

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application 61/460,463 filed on 01/03/2011.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 1, line 8, it is unclear what is the metes and bounds of “passionately associate” (i.e., “passionately associate” is a relative phrase).  For examination purpose, passionately associate is interpreted as capable of affected by , or expressing intense feeling; enthusiastic.  
As per claims 8 (lines 8-9) and 14 (line 10), they have the same issue as set forth in claim 1 above. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 20 merely recited non-functional descriptive material (i.e., claiming content of a message). See page 21 of PTAB decision dated 9/21/22).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1,2, 4-10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al, US PUB 2008/0256233, in view of Mate et al, US PUB 2011/0219307, and further in view of Brogger et al, US PUB 2008/0288494.
As per Claim 1, Hall discloses a system of creating and sustaining a cause-based social community on a global network of computers (Hall discloses a system for tracking the spread of content item via social networking site posting [para. 45], and the network is Internet [para. 8]. In Hall, the spread content is about an artist (equated to a cause) [para. 80]. i.e. Hall’s system sustains a cause-based social community on a global network of computers. Furthermore, since Hall’s system allows the user to create the content item [para. 56] and forward the content item via social networking site [Fig.
4, para. 59], it is equivalent to say Hall’s system creates a cause-based social community on a global network of computers.), comprising: the system has a cause-server (Fig. 1 illustrates the tracking method runs in Hall’s system. In step 20, tracking data is obtained [para. 46]. It is inherent that Hall’s system must have a server (i.e. a cause-server) in order to obtain the tracking data.), a cause-server database (In step 30, the obtained tracking data is stored in a database [Fig. 1, para. 49].), and a social community application, the system operative with the social community application (Fig. 2 illustrates the user uses a web-based application tool to run the application (equated to social community application) on the server [para. 54-55].), wherein the social community application provides for creation of a cause-message (Hall’s Fig. 3 shows additional details about Hall’s method. In specific, it includes that the content item (equated to a cause-message) is created by the user [para. 56].), wherein the cause-message supports creation of either an ad hoc or permanent cause-based social community (Hall’s Fig. 4 maps the spread of a particular content item (equated to cause-message) [para. 57-58]. Furthermore, Fig. 21 shows a list of different content items and their details [para. 90] It is equivalent to say that each content item identifies a cause of the corresponding spread. In other word, each content item identifies a cause that supports creation of a special cause-based social community.) and wherein the cause-message is one that is exclusively for causes that include at least one of charitable, social, political, economic, religions, sports, common interest and hobbies, cultural causes (Hall discloses the content items are forwarded through social network [para. 33-34] Hall further discloses the forwarded content is a particular artist [para. 80] Note that information about a particular artist is a common interest and hobbies and cultural causes, and it is not commercial in nature and support a product or service.); the social community application provides for the cause message creation by a celebrity, wherein a celebrity status of the originator has been  identified in the cause server database (Hall discloses the user logs onto the system [para. 54] and then plays/views the content item.  Hall discloses the user may have created the content item but generally the user was forwarded the content item by a prior user [para. 56] Hall further discloses a celebrity can be a user that view and forward the content item [para. 13].  (i.e., the celebrity can be a user that created the content item (equated to cause-message)) Hall discloses the site or application may request consent by the celebrity to use their name or likeness as part of the tracking data.  Hall discloses an interface that includes a title 56 for the celebrity viewer [para. 19, 61, 71, fig 5]  (i.e., the celebrity creator of the content item has the title celebrity viewer, celebrity’s name and celebrity consent identified in the server database)) and the cause-message is stored in the cause-server database of the cause-server and accessible to others over the global computer network by search and retrieval (Fig. 20 and 21 illustrates the user search over the network and retrieves the content item (equated to cause-message) stored [para. 90].) based on fields that include, categories of causes, a cause identification, and a date range (Fig. 20 further shows that the search fields includes media type and subtype (equated to categories of causes), title (equated to a cause identification), and a date range for when is the media launched [para. 90].), the social community application spreads the cause message to others on the global computer network in response to a user sending a cause-message link in the cause-server to a list contacts corresponding to the user(Hall discloses spreading the cause message to a list of contacts on the global computer network [Fig. 4, 5, 8, and 9, para. 57-59, 61, and 69-76]. Hall further discloses the forwarded information includes a link to a media content website [para. 8].), wherein the link embeds a program code that when clicked, displays the cause message. (Hall discloses a link is any software device (i.e. embeds a program code) used to allow a recipient to obtain access to or to play back a content item as forwarded by a forwarder [para. 37]. i.e. when the link is clicked, the message content is displayed.)
Hall’s content item is specifically selected for the screen of handheld mobile wireless devices [para. 4, 8, 41, and 45]. However, Hall does not expressly disclose wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image, the cause-message is a message that is configured to provide, wherein the cause-image part is specifically selected to be able to fit within the limited size of display screens of handheld mobile wireless devices and wherein the cause-text part identifies a cause and an originator of the cause and wherein the cause-text is overlaid on a portion of the cause-image.
Mate discloses wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image, wherein the cause is something with which members of the cause-based community passionately associate (fig. 7, 9; [33][57], e.g., soccer which is something with which members passionately associate; Figure 3 shows members are passionately associate with the sport cause (e.g., “Anna: this is my favorite player!”), and wherein the cause-message is one that is exclusively for causes that include at least one of charitable, social, political, religious, and sports causes [33][57], the cause-message is a message that is configured to provide, wherein the cause-image part is specifically selected to be able to fit within the limited size of display screens of handheld mobile wireless devices and wherein the cause-text part identifies a cause and an originator of the cause and wherein the cause-text is overlaid on a portion of the cause-image. (Mate discloses displaying a message on a mobile device, wherein the message includes an image and a text and originator overlaid over the image [Fig. 3, para. 57].)
In Hall’s disclosure, the content item (equated to cause-message) is any type of digital data files such as audio, video, text, data, and applications [Hall, para. 95]. Hall further discloses using mobile phones to spread the content [para. 8, 41, and 96]. One of ordinary skill in the art would readily recognize that Hall is silent about how to fit the above variety of content types into mobile phone screens. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of mixing different types of digital data files and displaying on a mobile phone as disclosed by Mate into the system of Hall in order to enable Hall's mobile phones to display the different type of content, thereby allowing implementation of Hall's content spreading via mobile phones.
Hall and Mate do not expressly disclose the search and retrieval is based on fields that include a cause originator identification.
Brogger discloses the search and retrieval is based on fields that include a cause originator identification. (Brogger discloses a system for searching content in a social network [abstract, para. 8]. In specific, Brogger’s system allows user to search content based on originator's identification [para. 256].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of searching by originator as disclosed by Brogger into the system of Hall and Mate in order for the users to find content originated by a particular user, thereby enhancing Hall and Mate’s search feature.
As per Claim 2, Hall, Mate, and Brogger disclose the cause-text part identifies (i) a cause, (ii) an originator of the cause by a name/handle, and (iii) the celebrity status of the originator. (Mate shows the cause-text is “Anna: This is my favorite player” [Fig. 3, para. 57]. Note that “This is my favorite player” identifies a cause, and “Anna” identifies an originator of the cause. Furthermore, under broadest reasonable interpretation, since a person's name identifies whether the person is a well know person (i.e. celebrity), it is equivalent to say that the name “Anna” also identifies a celebrity status of the originator.)
As per Claim 4, Hall, Mate, and Brogger disclose the cause-image part is in the form of one of a single image, a flash animation, a video and any other image format that visually illustrates a cause [Mate, Fig. 3, para. 57].
As per Claim 5, Hall, Mate, and Brogger disclose the cause message is originated by a mobile device owner and is spread by the mobile device owner, sending a cause-message link in the cause-server to a list of contacts and they in turn forwards the link to others in their own contact lists. (Hall discloses the content item is created by a user (i.e. a mobile device owner) and forwarded to other users [para. 56]. Hall illustrates the other users further forward the content item to their own contacts [Fig. 4, para. 57-59] Hall further discloses the forwarded information about the content item is a link [para. 8].)
As per Claim 6, Hall, Mate, and Brogger disclose the social-community application operable in the cause-server on the global computer network, the application enables spread of cause-messages via mobile wireless devices. (Hall’s Fig. 2 illustrates the user uses a web-based application tool to run the application (equated to social community application) on the server [para. 54-55] Hall’s Fig. 4 shows the application enables spread of the content items [para. 57-59] Furthermore, the spread is via mobile wireless devices [para. 4, 8, 41, and 45].)
As per Claim 7, Hall, Mate, and Brogger disclose the social-community application enables creation of cause-message supporting content that is associated with the cause-message, where the supporting content include from a group of, cause-originator information, cause-support data and images, dialogue/communication with others, and link(s) to similar other supporting causes in the cause-server (Hall’s Fig. 10-19 shows that Hall’s application creates supporting content (showing detail statistics of the propagation) that is associated with the content item [Fig. 10-19, para. 77-88]. i.e. the supporting content is cause-support data and images.), the application enables creation and maintenance of a cause-message based social community via the different parts of the cause-message and cause-supporting content. (Since Hall's application is tracking the propagation of each content item [Fig. 1, 4, and 5, para. 45], it is equivalent to say that Hall is creating and maintaining a cause-message based social community. As discussed above, Hall’s system includes creating and maintaining the different parts of the content item [para. 56] and the supporting content [Fig. 10-19].)
As per Claim 8, Hall discloses a method of creating and sustaining cause-based social communities on a global network of computers (Hall discloses a method for tracking the spread of content item via social networking site posting [para. 45], and the network is Internet [para. 8]. In Hall, the spread content is about an artist (equated to a cause) [para. 80] i.e. Hall’s system sustains a cause-based social community on a global network of computers. Furthermore, since Hall’s system allows the user to create the content item [para. 56] and forward the content item via social networking site [Fig. 4, para. 59], it is equivalent to say Hall’s system creates a cause-based social community on a global network of computers.) comprising the steps of: providing a system having a cause-server (Fig. 1 illustrates the tracking method runs in Hall’s system. In step 20, tracking data is obtained [para. 46]. It is inherent that Hall’s system must have a server (i.e. a cause-server) in order to obtain the tracking data.), a cause-server database (In step 30, the obtained tracking data is stored in a database [Fig. 1, para. 49].), and a social community application, wherein the system operative with the social community application (Fig. 2 illustrates the user uses a web-based application tool to run the application (equated to social community application) on the server [para. 54-55].), wherein the social community application provides for creation of a cause-message (Hall’s Fig. 3 shows additional details about Hall’s method. In specific, it includes that the content item (equated to a cause-message) is created by the user [para. 56].), wherein the cause-message supports creation of either an ad hoc or permanent cause-based social community (Hall’s Fig. 4 maps the spread of a particular content item (equated to cause-message) [para. 57-58] Furthermore, Fig. 21 shows a list of different content items and their details [para. 90] It is equivalent to say that each content item identifies a cause of the corresponding spread. In other word, each content item identifies a cause that supports creation of a special cause-based social community.) and wherein the cause-message is one that is exclusively for causes that include at least one of charitable, social, political, economic, religious, sports, common interest and hobbies, cultural causes (Hall discloses the content items are forwarded through social network [para. 33-34]. Hall further discloses the forwarded content is a particular artist [para. 80]. Note that information about a particular artist is a common interest and hobbies and cultural causes, and it is not commercial in nature and support a product or service.); providing by the social community application the cause message creation in the cause server database (Hall discloses the user logs onto the system [para. 54], and then creates the content item and forwards the content item [para. 56]. Since the users have to log onto the system before creating the messages, it is equivalent to say that the message creation is restricted to prior identified users.) and storing the cause message in the cause-server database making the cause message accessible over the global computer network to others by search and retrieval (Fig. 20 and 21 illustrates the user search over the network and retrieves the content item (equated to cause-message) stored [para. 90].) based on fields that include, categories of causes, a cause identification, and a date range (Fig. 20 further shows that the search fields includes media type and subtype (equated to categories of causes), title (equated to a cause identification), and a date range for when is the media launched [para. 90].);providing by the social community application the cause-message creation by a celebrity, wherein a celebrity status of the originator has been identified in the cause server database (Hall discloses the user logs onto the system [para. 54] and then plays/views the content item.  Hall discloses the user may have created the content item but generally the user was forwarded the content item by a prior user [para. 56] Hall further discloses a celebrity can be a user that view and forward the content item [para. 13].  (i.e., the celebrity can be a user that created the content item (equated to cause-message)) Hall discloses the site or application may request consent by the celebrity to use their name or likeness as part of the tracking data.  Hall discloses an interface that includes a title 56 for the celebrity viewer [para. 19, 61, 71, fig 5]  (i.e., the celebrity creator of the content item has the title celebrity viewer, celebrity’s name and celebrity consent identified in the server database)) and providing spreading the cause message by the social community application to others on the global computer network in response to a user sending a cause-message link in the cause-server to a list of contacts corresponding to the user (Hall discloses spreading the cause message to a list of contacts on the global computer network [Fig. 4, 5, 8, and 9, para. 57-59, 61, and 69-76]. Hall further discloses the forwarded information includes a link to a media content website [para. 8].), wherein the link embeds a program code that when clicked, displays the cause message. (Hall discloses a link is any software device (i.e. embeds a program code) used to allow a recipient to obtain access to or to play back a content item as forwarded by a forwarder [para. 37]. i.e. when the link is clicked, the message content is displayed.)
Hall’s content item is specifically selected for the screen of handheld mobile wireless devices [para. 4, 8, 41, and 45]. However, Hall does not expressly disclose wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image; providing creating the cause message by the system, wherein specifically selecting the cause-image to be able to fit and being sized to fit limited display screens of handheld mobile wireless devices and wherein the cause-text is overlaid on a portion of the cause-image and wherein identifying by the cause-text an originator of the cause.
Mate discloses wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image, wherein the cause is something with which members of the cause-based community passionately associate (fig. 7, 9; [33][57], e.g., soccer which is something with which members passionately associate; Figure 3 shows members are passionately associate with the sport cause (e.g., “Anna: this is my favorite player!”), and wherein the cause-message is one that is exclusively for causes that include at least one of charitable, social, political, religious, and sports causes [33][57]; providing creating the cause message by the system, wherein specifically selecting the cause-image to be able to fit and being sized to fit limited display screens of handheld mobile wireless devices and wherein the cause-text is overlaid on a portion of the cause-image and wherein identifying by the cause-text an originator of the cause. (Mate discloses displaying a message on a mobile device, wherein the message includes an image and a text and originator overlaid over the image [Fig. 3, para. 57].)
In Hall’s disclosure, the content item (equated to cause-message) is any type of digital data files such as audio, video, text, data, and applications [Hall, para. 95]. Hall further discloses using mobile phones to spread the content [para. 8, 41, and 96]. One of ordinary skill in the art would readily recognize that Hall is silent about how to fit the above variety of content types into mobile phone screens. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of mixing different types of digital data files and displaying on a mobile phone as disclosed by Mate into the system of Hall in order to enable Hall's mobile phones to display the different type of content, thereby allowing implementation of Hall's content spreading via mobile phones.
Hall and Mate do not expressly disclose the search and retrieval is based on fields that include a cause originator identification.
Brogger discloses the search and retrieval is based on fields that include a cause originator identification. (Brogger discloses a system for searching content in a social network [abstract, para. 8] In specific, Brogger’s system allows user to search content based on originator's identification [para. 256].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of searching by originator as disclosed by Brogger into the system of Hall and Mate in order for the users to find content originated by a particular user, thereby enhancing Hall and Mate’s search feature.
As per Claim 9, Hall, Mate, and Brogger disclose enabling creating the cause-message in multiple parts of, with an associated cause-image and a cause-text; and overlaying the cause-text on a portion of the cause-image [Mate, Fig. 3, para. 57].
As per Claim 10, Hall, Mate, and Brogger disclose enabling creating the multiple parts of the cause-message, where cause-text that is overlaid over the cause-image, identifying a cause, a cause-originator and the celebrity status of the cause-originator. (Mate shows the cause-text is “Anna: This is my favorite player” [Fig. 3, para. 57]. Note that “This is my favorite player” identifies a cause, and “Anna” identifies an originator of the cause. Furthermore, under broadest reasonable interpretation, since a person's name identifies whether the person is a well know person (i.e. celebrity), it is equivalent to say that the name “Anna” also identifies a celebrity status of the originator.)
As per Claim 12, Hall, Mate, and Brogger disclose enabling creating a cause-message supporting content that is associated with the cause-message, the supporting content include from a group of, cause-originator information, cause-support data and images, dialogue/communication with other, and link(s) to similar other supporting causes in the cause-server. (Hall’s Fig. 10-19 shows that Hall’s application creates supporting content (showing detail statistics of the propagation) that is associated with the content item [Fig. 10-19, para. 77-88]. i.e. the supporting content is cause-support data and images.)
As per Claim 13, Hall, Mate, and Brogger disclose enabling creating and maintaining a cause-message based social community via the different parts of the cause-message and cause-supporting content. (Since Hall's application is tracking the propagation of each content item [Fig. 1, 4, and 5, para. 45], it is equivalent to say that Hall is creating and maintaining a cause-message based social community. As discussed above, Hall’s system includes creating and maintaining the different parts of the content item [para. 56] and the supporting content [Fig. 10-19].)
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, Mate, and Brogger, and further in view of Ayala, US PUB 2011/0247638.
Hall, Mate, and Brogger do not expressly disclose the cause-text part of the cause-message begins with a verb-part identifying the cause, where the verb include one from a group of, save, free, support, in memory of, in remembrance, be a, love, fight, donate, show support, find me a, pray, or light a candle.
Ayala discloses the cause-text part of the cause-message begins with a verb-part identifying the cause, where the verb include one from a group of, save, free, support, in memory of, in remembrance, be a, love, fight, donate, show support, find me a, pray, or light a candle. (Ayala discloses send a life card to a social networking site, and the “life card may also be referred to as support cards, cards, life messages, support messages, message cards, messages, stress relief cards, relief cards, topic cards, nutrition cards, cessation cards, management cards, activity cards, and the like.” [paragraph 32]. Fig. 4 gives an example to begin the life card message with a verb “love” [Fig. 4].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the motivating language as disclosed by Ayala into the social networking system of Hall, Mate, and Brogger in order to motivate users on the social network, thereby bringing positive user experiences in the social network.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall, in view of Mate, further in view of Brogger, and further in view of Ryan et al, US PUB 2004/0215793.
Hall, Mate, and Brogger disclose a. maintaining databases in the cause-server enabling search and retrieval of the cause-messages by others (Fig. 20 and 21 illustrates the user search and retrieves the content item (equated to cause-message) stored [Hall, para. 90].); b. downloading the cause-message to other’s wireless mobile devices and sending link to the cause-message to others by e-mail and text messages enabling the message to spread out. (Hall discloses the user use mobile devices to spread the content item [para. 4, 8, 41, and 45]. Hall discloses the forwarded information about the content item is a link [para. 8]. Hall further discloses the link is sending to others by e-mail and IM [para. 37] In specific, Hall’s Fig.4 shows an option 48 for the user to forward via e-mail and an option 52 for the user to forward via IM [para. 59].)
However, Hall, Mate, and Brogger do not expressly disclose wireless mobile devices that have an embedded GPS function.
Ryan discloses wireless mobile devices that have an embedded GPS function. (Ryan discloses the mobile users use GPS function for their social network to know their location [para. 230].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the GPS function as disclosed by Ryan into the mobile device of Hall, Mate, and Brogger in order to precisely location the mobile user, thereby increasing accuracy of Hall, Mate, and Brogger’s mapping of the content spread.
Claim 14, 15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, in view of Mate, and further in view of Ryan.
As per Claim 14, Hall discloses a system for creating a cause-based social community on a global communication network Hall discloses a system for tracking the spread of content item via social networking site posting [para. 45], and the network is Internet [para. 8]. In Hall, the spread content is about an artist (equated to a cause) [para. 80]. i.e. Hall’s system sustains a cause-based social community on a global network of computers. Furthermore, since Hall’s system allows the user to create the content item [para. 56] and forward the content item via social networking site [Fig. 4, para. 59], it is equivalent to say Hall’s system creates a cause-based social community on a global network of computers.), comprising: a. the system has a cause-server (Fig. 1 illustrates the tracking method runs in Hall’s system. In step 20, tracking data is obtained [para. 46]. It is inherent that Hall’s system must have a server (i.e. a cause-server) in order to obtain the tracking data.), a cause-server database (In step 30, the obtained tracking data is stored in a database [Fig. 1, para. 49].), a wireless mobile device (Hall’s user uses a mobile phone to indicate the forwarding of the content item [para. 41].) and, a social-community application operable in the cause-server, the social-community application has a server part and a wireless mobile device part (Fig. 2 illustrates the user uses a web-based application tool to run the application (equated to social community application) on the server [Fig. 2, step 22, para. 54]. i.e. the application has a server part. Hall further discloses the user downloads the application onto their local system [Fig. 2, step 24, para. 54]. i.e. the application has a wireless mobile device part.), where an originating mobile device using the wireless mobile device part of the application enables creation of a cause-message (Hall discloses the content item (equated to cause-message) is created by the user [para.56] i.e. the mobile device enables creation of content item.) the cause-message relates exclusively for causes that include at least one of, charitable, social, political, economic, religions, sports, common interest and hobbies, cultural causes (Hall discloses the content items are forwarded through social network [para. 33-34] Hall further discloses the forwarded content is a particular artist [para. 80] Note that information about a particular artist is a common interest and hobbies and cultural causes, and it is not commercial in nature and support a product or service.), the cause-message is uploaded by the originating mobile device to the server along with the mobile device position (Hall discloses the user shares (i.e. uploads) the content item to a media content site [para. 34] and forward the content item by forwarding a link to the media content site [para. 8] Note that Hall’s system capture the geographic location of each user through their IP addresses [para. 5] it is equivalent to say that the content item is propagating along with the mobile device position.); b. the cause-server stores the cause-message in the server with the originating mobile device location and sends the server link to the originating mobile device (Since the user shares the content item to a media content site [para. 34] and the user forwards the content item by forwarding a link to the media content site [para. 8] it is inherent that Hall's server must stores the content item and sends the server link to the user in order for the user to share the content item out.), then the mobile device part creates a text message, embeds the server link within the message, and broadcasts the message to a list of mobile device's contacts in the originating mobile device, enabling other mobile receivers identified on the list to receive the cause-message (Hall discloses the link to the content item is embedded within email or IM [para. 37] In specific, Fig. 4 shows options 48 for the user to forward via email and option 52 for the user to forward via IM [para. 59].)\ c. the other mobile receivers, also identified as a first-ring of mobile devices open the message, choose to join/associate with the cause and click the link to load the cause-message to their own mobile devices from the cause-server (Hall discloses the other mobile receivers plays (i.e. open) the content item forwarded [para. 56]. Since the content item is forwarded via a link [para. 8, 37], it is inherent that the user must click the link in order to play the content item. Furthermore, when the receiving user is a registered celebrity, the user is asked to join/associate with the content [Fig. 5, para. 61].) along with a version of mobile application part to enable them to broadcast the cause to their list of contacts (As discussed above, the mobile downloads a version of mobile application part in order to perform the content spreading [Fig. 2, step 24, para. 54].)\ and d. the application stores the first-ring mobile device locations in the cause-server, and sends the cause-message to the respective mobile devices (the second-ring mobile devices), when they load the cause-message with the version of the mobile application part that repeats the broadcasts to each one's mobile contacts, thus a third set of rings, and so on are created enabling the cause-message to spread out via successive rings of mobile devices. (The receiver of the content item is offered the opportunity to further forward the content item [para. 56]. Fig. 4 illustrates the content item spreads out via successive rings of mobile devices. Note that the mobile at each ring downloads the version of mobile application part in order to perform Hall’s content spreading [Fig. 2, step 24, para. 54].)
Hall’s content item is specifically selected for the screen of handheld mobile wireless devices [para. 4, 8, 41, and 45]. However, Hall does not expressly disclose wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image.
Mate discloses wherein the cause-message has a specific multi-part structure that comprises identification of a cause via a cause-image and a cause-text message and a cause-originator overlaid over the cause-image, wherein the cause is something with which members of the cause-based community passionately associate (fig. 7, 9; [33][57], e.g., soccer which is something with which members passionately associate; Figure 3 shows members are passionately associate with the sport cause (e.g., “Anna: this is my favorite player!”), and wherein the cause-message is one that is exclusively for causes that include at least one of charitable, social, political, religious, and sports causes [33][57] (Mate discloses displaying a message on a mobile device, wherein the message includes an image and a text and originator overlaid over the image [Fig. 3, para. 57].)
In Hall’s disclosure, the content item (equated to cause-message) is any type of digital data files such as audio, video, text, data, and applications [Hall, para. 95]. Hall further discloses using mobile phones to spread the content [para. 8, 41, and 96]. One of ordinary skill in the art would readily recognize that Hall is silent about how to fit the above variety of content types into mobile phone screens. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of mixing different types of digital data files and displaying on a mobile phone as disclosed by Mate into the system of Hall in order to enable Hall's mobile phones to display the different type of content, thereby allowing implementation of Hall's content spreading via mobile phones.
In Hall and Mate, the mobile’s location is obtained from the IP address [Hall, para. 5] Hall and Mate do not disclose using a GPS function in the mobile device.
Ryan discloses using a GPS function in the mobile device. (Ryan discloses the mobile users use GPS function for their social network to know their location [para. 230].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the GPS function as disclosed by Ryan into the system of Hall and Mate in order to precisely location the mobile user, thereby increasing accuracy of Hall and Mate’s mapping of the content spread.
As per Claim 15, Hall, Mate, and Ryan further disclose a. the application stores in a database, data related to the mobile locations (Hall discloses the tracking data (i.e. data related to the mobile locations) is store in the database [Fig. 1, step 30, para. 49].), the cause-message (Hall discloses the system includes a media content site for the users to share content items [para. 34]. It is inherent that the shared content items must be stored in a database.), and the computations of rate and location of spread of the cause-message (Hall’s Fig. 4, 5, 8, and 9 shows the location of the spread, and Hall’s Fig. 10-15 shows the rate of the spread. It is inherent that Hall must have a database to store these computations.); b. the application creates a geographic map showing the spread of the message showing the locations of the original mobile device and the locations of the first-ring and the subsequent-rings of the mobile devices that have clicked the server link to receive the cause-message [Hall, Fig.4, para. 57-59].
As per Claim 19, Hall, Mate, and Ryan further disclose the cause-message has a cause-text part and a cause-image part, where the cause-text part is overlaid over the cause-image part, creating a composite cause- message [Mate, Fig. 3, para. 57].
Claim 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, in view of Mate, further in view of Ryan, and further in view of Park, PCT WO 2008/069615.
As per Claim 16, Hall, Mate, and Ryan disclose the cause-server downloads the map to anyone with a display on a display screen of (i) the map in the middle (Hall’s Fig. 4 shows the map is displayed in the middle for a user and the user is offered options to forward the content item [para. 57-59].), (ii) the cause-message displayed on a part of the screen (Although not expressly shown in Hall's Fig. 4, Hall discloses the offer to forward the content item is during the content item playback [para. 56] i.e. the content item is displayed on a part of the screen.), (iii) the running count of cause-message spread in the bottom space (Hall discloses to display the number of message transmission (equated to the running count of cause-message) in the top space of the display [Hall, Fig. 4, 8 and 9] The position difference (top vs. bottom) of the count display is held to be an obvious matter of design choice because it does not change any operation of the system. See MPEP §2144.04 VI. C. Rearrangement of Parts.)
Hall, Mate, and Ryan do not expressly teach to use the other spaces of the display screen as advertising space, and the map and the display are updated periodically with an updated map and advertising space content.
Park discloses to use the other spaces of the display screen as advertising space (Park discloses to use advertisement on a mobile device [page 4, paragraph 20].); the map and the display are updated periodically with an updated map and advertising space content. (Park discloses a setting which “enables the user, when an advertisement (which includes a map) of his/her interest is periodically updated, to continuously receive the updated advertisement message (equated to updated map and advertising space content) during a set time period without a separate additional arrangement.” [page 9, line 5-13].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an advertisement in a mobile device and update periodically as disclosed by Park into the social networking system of Hall, Mate, and Ryan in order to utilize empty space in the mobile display and periodically update the most recent data to the mobile user, thereby providing more business opportunity and the ability to monitor real-time events to the social networking system of Hall, Mate, and Ryan.
As per Claim 17, Hall, Mate, Ryan, and Park further disclose the spread-out of the cause-message is displayed on the map as clusters of light points and also be displayed as a spider chart [Hall, Fig. 4, 5, 8, and 9].
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, in view of Mate, Ryan, and Park, and further in view of Brogger.
Hall, Mate, Ryan, and Park disclose a time out for the cause-message spread is declared when the rate of spread falls below a threshold (Hall discloses “a summary window 148 may also be displayed, the summary window showing a calculated or projected total number of views, an expected end date (after which the content item activity is projected to fall below the predetermined threshold), as well as the revenue expected to be generated.” [Hall, para. 84].); and the total count by region is displayed (Hall discloses to display the count results by region. “FIG. 19 shows a "league table" in which the viewings (alternatively, transmissions) of exemplary videos 1 through 4 are displayed broken up by country of viewing, e.g., Japan, the USA, and Canada.” [Hall, para. 88 and Fig. 19].) and the map is frozen and archived for subsequent retrieval searchable by cause id and date range. (Hall discloses the system provides its users to search past results (it is inherent that the map and its related information is frozen and archived) by the title of the content item (equated to the cause id), date range, number of transmissions, number of views, and so on [Hall, para. 90, and Fig. 20 and 21].)
However, Hall, Mate, Ryan, and Park do not expressly disclose searching the past results by original mobile name.
Brogger discloses searching the past results by original mobile name. (Brogger discloses a system for searching content in a social network [abstract, para. 8]. In specific, Brogger’s system allows user to search content based on originator's identification [para. 256].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of searching by originator as disclosed by Brogger into the system of Hall, Mate, Ryan, and Park in order to capture content originated by a particular user, thereby enhancing Hall, Mate, Ryan, and Park’s search feature.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, in view of Mate, and Ryan, and further in view of Ayala, US PUB 2011/0247638.
Hall, Mate, and Ryan do not expressly disclose the cause-text part of the cause-message begins with a verb-part identifying the cause, where the verb include one from a group of, save, free, support, in memory of, in remembrance, be a, love, fight, donate, show support, find me a, pray, or light a candle.
Ayala discloses the cause-text part of the cause-message begins with a verb-part identifying the cause, where the verb include one from a group of, save, free, support, in memory of, in remembrance, be a, love, fight, donate, show support, find me a, pray, or light a candle. (Ayala discloses send a life card to a social networking site, and the “life card may also be referred to as support cards, cards, life messages, support messages, message cards, messages, stress relief cards, relief cards, topic cards, nutrition cards, cessation cards, management cards, activity cards, and the like.” [paragraph 32]. Fig. 4 gives an example to begin the life card message with a verb “love” [Fig. 4].)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the motivating language as disclosed by Ayala into the social networking system of Hall, Mate, and Ryan in order to motivate users on the social network, thereby bringing positive user experiences in the social network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454